UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K oANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Commission file number 000-28015 ————— EXCELLENCY INVESTMENT REALTY TRUST, INC. (Name of Small Business Issuer in Its Charter) ————— Maryland (State or other jurisdiction of incorporation or organization) 20-8635424 (Employer Identification No.) 245 Park Avenue, 39th Floor New York, New York 10167 (Address of principal executive offices, including zip code.) (212) 792-4040 (Registrant's telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)YesNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity. Based on the closing sale price on April 12, 2010, the aggregate market value of the voting common stock (3,113,168 shares) held by non-affiliates is $155,658. State the number of shares outstanding of each of the registrant’s classes of common stock as of April 12, 2010: 45,749,930 Documents Incorporated by reference: None. Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. FORM 10-K For the Year Ended December 31, 2009 TABLE OF CONTENTS PART I Page Item 1. Description of Business 3 Item 1A. Risk Factor 7 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 PART II Item 5. Market for Company s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 20 Item 7. Management s Discussion and Analysis of Financial Condition and Results of Operation 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A(T). Controls and Procedures 27 Item 9B. Other Information 29 PART III Item 10. Directors and Executive Officers and Corporate Governance Executive Compensation. 30 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and 34 Item 13. Related Stockholder Matters Certain Relationships and Related Transactions 35 Item 14. Principal Accountant Fees and Services. 36 PART IV Item 15. Exhibits, Financial Statement Schedules. 36 SIGNATURES 37 Table of Contents PART 1 – Financial Information Item 1. Business Factors Information Regarding Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described below and elsewhere in this report. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. History On September 4, 1963, we were incorporated in the State of Oklahoma as Dorsett Educational Systems, Inc. On December 20, 2002, we changed our name to Gift Liquidators, Inc. As of September 28, 2005 (the "Closing Date"), David Mladen purchased 11,000 shares of our Series A Convertible Preferred Stock, $0.01 par value per share ("Series A Preferred Stock"), for an aggregate purchase price of $10,000 (the "Preferred Stock Purchase Transaction"). As of the Closing Date, each share of Series A Preferred Stock was convertible into 5 shares of our common stock, $0.01 par value per share ("Common Stock"), subject to adjustment for stock dividends, stock splits, reclassifications, and similar events. Further, as of the Closing Date, two of our former stockholders, one of whom was an officer and director of the Company, sold an aggregate of 33,761 shares of our Common Stock to Mr. Mladen, which amount represented 28.6% of our issued and outstandingCommon Stock (the "Common Stock Purchase Transaction," and, together with the Preferred Stock Purchase Transaction, the "Stock Purchase Transactions"). As a result of the Stock Purchase Transactions, Mr. Mladen controlled approximately 51.3% of our voting power. In addition, as of the Closing Date, our existing officers and directors resigned, and Mr. Mladen was appointed as our sole officer and director. Mr. Mladen entered into the Stock Purchase Transactions, described above, with the specific intention of taking control of our Company, and, subsequently, causing it to acquire Eternal Enterprise, Inc. ("Eternal"), a Connecticut corporation, which owned eight residential real estate properties (each a "Property," and collectively, the "Properties"), located at the following addresses: o154-160A Collins Street, Hartford, CT; o21 Evergreen Avenue, Hartford, CT; o243 & 255 Laurel Street, Hartford, CT; o252 Laurel Street, Hartford CT; o270 Laurel Street, Hartford, CT; o360 Laurel Street, Hartford, CT; o117-145 S. Marshall Street, Hartford, CT; and o56 Webster Street, Hartford, CT. Between October 26, 2005 and October 31, 2005, we formed eight Delaware limited partnerships as wholly-owned subsidiaries of ours (the "Limited Partnerships"), as follows: oExcellency Investment Realty Trust I, L.P.; oExcellency Investment Realty Trust II, L.P.; oExcellency Investment Realty Trust III, L.P.; oExcellency Investment Realty Trust IV, L.P.; oExcellency Investment Realty Trust V, L.P.; oExcellency Investment Realty Trust VI, L.P.; oExcellency Investment Realty Trust VII, L.P.; and oExcellency Investment Realty Trust VIII, L.P. 3 Table of Contents As of November 4, 2005, we acquired Eternal, when the stockholders of Eternal, which consisted of Mr. Mladen and certain of his family members (the "Pre-Acquisition Eternal Stockholders"), exchanged 100% of the issued and outstanding shares of common stock of Eternal, for (i) limited partnership interests representing 20% of the total partnership interests of each of the Limited Partnerships, and (ii) promissory notes in the aggregate principal amount of $2,600,000 (the "Notes") (the "Eternal Acquisition"). The partnership interests of the Limited Partnerships were exchanged for shares of capital stock of Eternal based upon the ratio of each Property's value versus the aggregate value of all of the Properties. In consideration for our ownership of the remaining 80% of the total partnership interests of each of the Limited Partnerships, we agreed to assume the Notes. Pursuant to the Partnership Agreements of the Limited Partnerships, among other things, (i) we are the general partner of each of the Limited Partnerships, and (ii) we have the right to compel the limited partners (i.e., the Pre-Acquisition Eternal Stockholders) to exchange 100% of their limited partnership interests for shares of our Common Stock. In the event that we, as general partner of the Limited Partnerships, compel the limited partners to exchange their limited partnership interests for shares of our Common Stock, certain family members of Mr. Mladen would become shareholders of ours. As of December 29, 2005, we entered into a Purchase and Sale Agreement with Goran Mladen, David Mladen's son (the "Purchasegreement"), pursuant to which we purchased all of the limited partnership interests of the Limited Partnerships owned by Goran Mladen. As a result, we now own approximately 81% of the partnership interests of each of the Limited Partnerships. Following the Stock Purchase Transactions and the Eternal Acquisition, the business of Eternal, which is now 100% owned, in the aggregate, by the Limited Partnerships, became our primary business. We intend to qualify as a real estate investment trust, or REIT, under the Internal Revenue Code of 1986, as amended. Therefore, in fiscal 2006 our management determined to change our domicile to the State of Maryland, to take advantage of Maryland's detailed and comprehensive REIT laws. On September 20, 2006, we reincorporated in the State of Maryland by virtue of our merger with and into our wholly-owned subsidiary,Excellency Investment Realty Trust, Inc., a Maryland corporation (the "Reincorporation by Merger"). As a result of the Reincorporation by Merger, among other things: o The surviving company and successor filer is known as Excellency Investment Realty Trust, Inc.; o Each share of our issued and outstanding Common Stock and preferred stock was converted into one share of Excellency Investment Realty Trust, Inc.'s common stock and preferred stock, respectively; o The title to all of our property automatically vested in Excellency Investment Realty Trust, Inc.; o Excellency Investment Realty Trust, Inc. assumed all of our liabilities; o Corporate actions of the surviving entity are now governed by the Maryland Corporations and Associations Law and by Excellency Investment Realty Trust's Articles of Amendment and Restatement of Articles of Incorporation and Bylaws; o David Mladen, our sole officer and director, continued to serve as the sole officer and director of the surviving entity; o The trading symbol for the surviving entity's common stock, which is quoted on the over-the-counter bulletin board of the National Association of Securities Dealers, was changed to "EIVR"; and o The total number of shares of stock which the surviving entity is authorized to issue increased to 201,000,000 shares, of which 200,000,000 shares are common stock, $0.01 par value per share and 1,000,000 are preferred stock, par value $0.01. While the Reincorporation by Merger resulted in changes to our name and state of incorporation, as well as the other changes listed above, it did not result in any material changes to our business, management, assets, liabilities or net worth. 4 Table of Contents Our Business General We are engaged in the business of acquiring, developing, holding for investment, operating and selling apartment properties in metropolitan areas on the east coast of the United States. We intend to qualify as a real estate investment trust, or REIT, under the Internal Revenue Code of 1986, as amended. Through our subsidiaries, we own eight residential real estate Properties, consisting of an aggregate of 271 apartment units, and comprising a total of approximately 221,839 square feet, all of which are leased to residential tenants, as more fully described in Item 2 below. Each of the Properties is located in the metropolitan Hartford area of Connecticut. At December 31, 2009, the Properties' occupancy rate was approximately 90.4%. We operate in the real estate industry segment. We do not have any foreign operations, and our business is not seasonal. See the Consolidated Financial Statements attached hereto and incorporated by reference herein for financial information relating to our industry segment. Business Strategies Our objective is to generate stable and increasing cash flow and asset value by acquiring, developing, holding for investment, operating and selling residential real estate properties in metropolitan areas on the east coast of the United States. Our policy is to acquire assets primarily for current income generation. In addition, we will invest in properties located in markets which offer favorable value and growth prospects. Our long-term goals are to rent and improve our Properties and to acquire additional properties with income and capital appreciation potential as suitable opportunities arise. When appropriate, we may sell or refinance selected properties. Proceeds from any such sales or refinancings will be reinvested in acquisitions of other properties, or used for operating expenses, or reserves, as we determine. Property Selection When making investments in residential real estate properties, we consider relevant real property and financial factors, including the condition and location of the property, its income-producing capacity and the prospects for its long-term appreciation. Residential real estate properties under consideration are first subjected to a comprehensive due diligence review. A property must be in what we consider to be a quality market area within locations that provide stability and upside potential. The following describes the factors we consider when deciding whether to invest in a property: o Location considerations include characteristics of the surrounding area and the suitability of the neighborhood services and amenities available to the resident base.Property considerations include physical aspects of the property, its condition, quality of design and materials and its amenities. o The market area is characterized as having current and long-term suitable demographic and economic conditions. We consider supply and demand factors and determine whether the capture rates in the primary and secondary market areas are within appropriate standards for the resident base. We also consider the competitive advantage of the community as compared with competing properties in the same market area. o In our determination of the stability of the properties operations, we consider the potential impact of rent growth, turnover, rent discounts, concessions and other factors that exist or may exist in the competitive environment. o We must determine, through third-party environmental and engineering assessments, that the property is not subject to any recognized environmental or physical conditions or deferred maintenance costs that would impact the future operations, marketability or salability of the property. 5 Table of Contents Financing As of December 27, 2005, we borrowed an aggregate of $8,224,000 from Astoria Federal Mortgage Corp., in connection with the refinancing of our Properties, evidenced by eight notes payable (the "Mortgage Notes"). The Mortgage Notes bear interest at an initial rate of 5.625%. The loans are repayable in monthly installments of principal and interest, due on the first day of each month. The Mortgage Notes mature on January 1, 2018, at which time the entire unpaid principal balance, plus accrued interest thereon, shall be payable. The Mortgage Notes are secured against each respective Property, and, David Mladen, our majority stockholder, officer and director, has guaranteed up to 5% of the outstanding balance of the principal with interest for the life of the loan. As of December 31, 2009 and 2008, an aggregate of $7,762,926 and$7,890,446 respectively, was due under the Mortgage Notes. We expect that the rental income we receive from tenants of our Properties will be our primary source of funds going forward. In order to acquire additional apartment properties, we may pursue one or a combination of alternatives, as follows: o We may determine to take out additional loans to purchase interests in additional properties; o We may raise funds through any one or a combination of debt offerings and equity offerings, and use such funds to purchase interests in additional properties; or o We may determine to acquire additional interests in properties as sufficient funds are raised from rental income. Property Management Until June 30, 2006, our Properties were managed by White Knight Management, LLC ("White Knight"), a related party owned (i) 99% by Goran Mladen, the son of David Mladen, our majority shareholder, officer and director, and (ii) 1% by Gorica Mladen, David Mladen's daughter. The Properties were managed pursuant to an oral agreement we had with White Knight, according to which White Knight collected the rents for all eight of our Properties and paid our operating expenses. In consideration for such services, White Knight was entitled to retain a management fee of approximately 4% of our rent revenues. Effective July 1, 2006, we discontinued our arrangement with White Knight and assumed all responsibilities for the management of our Properties.Therefore, there were no property management fees for the fiscal year ended December 31, 2009 or 2008. As of January 1, 2007, we have consolidated our financial statements with White Knight. In accordance with the Financial Accounting Standards Board ("FASB") Interpretations regarding Consolidation of Variable Interest Entities which contends that a VIE is to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE's residual returns. Insurance We believe that our Properties are adequately insured. Government Regulation Our Properties must comply with Title III of the Americans with Disabilities Act (the "ADA") to the extent that they are "public accommodations" or "commercial facilities" as defined in the ADA. The ADA does not consider residential real estate properties to be public accommodations or commercial facilities, except for portions of such properties that are open to the public. In addition, the Fair Housing Amendments Act of 1988 (the "FHAA") requires residential real estate properties first occupied after March 13, 1990, to be accessible to the handicapped. Other laws also require apartment buildings to be handicap accessible. 6 Table of Contents In addition, under various federal, state and local laws, an owner or operator of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances on, under or in the property. This liability may be imposed without regard to whether the owner or operator knew of, or was responsible for, the presence of the substances. Other law imposes on owners and operators certain requirements regarding conditions and activities that may affect human health or the environment. Further, like many real estate operators, we are subject to premises liability laws, housing discrimination laws and landlord-tenant laws. We are not aware of any material noncompliance, liability or claim relating to any of the aforementioned regulations in connection with any of our Properties. Competition We have acquired and intend to acquire interests in residential real estate properties on the east coast of the United States wherever suitable communities are identified by us. We will compete with many REITs, real estate partnerships, real estate operating companies and other investors, including banks and insurance companies, many of which will have greater financial resources than we do, in the acquisition and operation of properties. All of our residential real estate properties will be located in developed areas that include other multifamily residential properties. The number of competitive properties in a particular area could have a material effect on our ability to lease units at our properties and on the rents charged at the properties. While there are no dominant competitors in the industry, the market for acquiring residential real estate properties on the east coast of the United States is extensive and local in nature. We may be competing with other entities that have greater resources than we do, including several with national portfolios valued at billions of dollars, and whose management may have more experience than our management. In addition, other forms of housing, including manufactured housing community properties and single-family housing provide alternatives to potential residents of multifamily residential properties. We seek to grow by acquiring residential real estate properties in selected targeted markets. We intend to compete for the acquisition of properties by identifying opportunities that other competitors do not appreciate and by offering the highest acquisition price possible within the parameters of our investment objectives and policies.We cannot predict how successful we will be in identifying and acquiring suitable properties. Employees We currently have two (2) employees, Gorica Adduci, who is our President and Chief Executive Officer, a director of ours, and our majority shareholder, and Richard A. Pelletier, who is our Chief Financial Officer. Our subsidiary Limited Partnerships, described elsewhere in this annual report, currently have no employees. Eternal Enterprise, Inc., which is 100% owned, in the aggregate, by our subsidiary Limited Partnerships, currently employs ten (10) individuals, including Goran Mladen and Gorica Mladen, the son and daughter of David Mladen, our former CEO and family members of Gorica Adduci. Eternal's employees are primarily involved in the supervision and maintenance of the Properties. White Knight Management, a company we recently consolidated our financial statements with in accordance with current FASB standards, has no employees. Item 1A. Risk Factors We are subject to certain risks and uncertainties as described below. These risks and uncertainties may not be the only ones we face. There may be additional risks that we do not presently know of, or that we currently consider immaterial. All of these risks could adversely affect our business, financial condition, results of operations and cash flows. Our business and operations may be adversely affected if any of such risks are realized. All investors should consider the following risk factors before deciding to purchase or sell our securities. 7 Table of Contents Risks Relating to our Business We have incurred historical losses. As a result, we may not be able to generate profits, support our operations, or establish a return on invested capital. We incurred net losses in fiscal 2008 and 2009 of $2,165,274 and $2,285,412, respectively. In addition, we expect to increase our operating expenses to fund our anticipated growth. We cannot assure that any of our business strategies will be successful or that significant revenues or profitability will ever be achieved or, if they are achieved, that they can be consistently sustained or increased on a quarterly or annual basis. As a result, we may have to curtail or cease our operations. We expect our operating losses to continue. We expect to incur increased operating expenses during the next year.The amount of net losses and the time required for us to reach and sustain profitability are uncertain. The likelihood of our success must be considered in light of the problems, expenses, difficulties, and delays frequently encountered in connection with business, including, but not limited to uncertainty as to the management of multi-dwelling residential properties. There can be no assurance that we will ever generate revenue or achieve profitability at all or on any substantial basis. The failure to do so would have a material adverse affect on our business. We have a limited amount of cash and are likely to require additional capital to continue our operations. We have a limited amount of available cash and will likely require additional capital to successfully implement our business plan. There can be no assurance that we will be able to obtain additional funding when needed, or that such funding, if available, will be obtainable on terms acceptable to us. In the event that our operations do not generate sufficient cash flow, or we cannot obtain additional funds if and when needed, we may be forced to curtail or cease our activities. We may fail to continue as a going concern, in which event you may lose your entire investment in our shares. Our audited consolidated financial statements have been prepared on the assumption that we will continue as a going concern. Our independent auditor has indicated in its audit report to the consolidated financial statements that our recurring losses from operations and our difficulties in generating sufficient cash flow to meet our obligations and to sustain our operations raise substantial doubt about our ability to continue as a going concern. If we fail to continue in business, our shareholders will lose all or a substantial portion of their investments. Management has determined that we have certain weaknesses in our disclosure controls and procedures. The Sarbanes-Oxley Act requires public companies to maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in reports filed with the SEC is recorded, processed, summarized and reported within the time required. The Sarbanes-Oxley Act also requires documentation of internal control procedures, remediation as needed, and periodic testing of the controls. In connection with the audit of our consolidated financial statements for the year ended December 31, 2009, Gorica M. Adduci, our principal executive officer, and Richard Pelletier, our principal financial and accounting officer, have evaluated the effectiveness of disclosure controls and procedures as of the end of the period covered by this annual report. Based upon that evaluation, Ms. Adduci and Mr. Pelletier have discovered a lack of effectiveness in our disclosure controls and procedures during and following the year ended December 31, 2009. Our management intends to engage in remediation efforts to address the material weaknesses identified in our disclosure controls and procedures. These remediation efforts will be designed to address the material weaknesses identified by management and to improve and strengthen our overall control environment. There can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. 8 Table of Contents We are subject to risks inherent in the ownership of real estate. We own and manage multifamily rental apartment properties that are subject to varying degrees of risk generally incident to the ownership of real estate. Our financial condition and the value of our Properties will be dependent upon our ability to operate our Properties in a manner sufficient to generate income in excess of operating expenses and debt service charges, which may be affected by the following risks, some of which are further discussed below: o changes in the economic climate in the markets in which we own and manage properties, including interest rates, the overall level of economic o activity, the availability of consumer credit and mortgage financing, unemployment rates and other factors; o a lessening of demand for the multifamily rental properties that we own; o competition from other available multifamily rental properties and changes in market rental rates; o increases in property and liability insurance costs; o changes in real estate taxes and other operating expenses (e.g., cleaning, utilities, repair and maintenance costs, insurance and administrative costs, security, landscaping, staffing and other general costs); o changes in laws and regulations affecting properties (including tax, environmental, zoning and building codes, and housing laws and regulations); o weather and other conditions that might adversely affect operating expenses; o expenditures that cannot be anticipated, such as utility rate and usage increases, unanticipated repairs and real estate tax valuation reassessments or millage rate increases; o our inability to control operating expenses or achieve increases in revenues; o risks of personal injury claims and property damage related to mold claims because of diminished insurance coverage; o catastrophic property damage losses that are not covered by our insurance; o risks associated with property acquisitions such as environmental liabilities, among others; o changes in market conditions that may limit or prevent us from acquiring or selling properties; and o the perception of residents and prospective residents as to the attractiveness, convenience and safety of our properties or the neighborhoods in which they are located. We are dependent on rental income from our multifamily apartment complexes. 9 Table of Contents We are dependent on rental income to pay operating expenses. Potential residents may choose not rent units in our Properties due to many factors, including the general economic climate, the local economic climate, local real estate considerations (such as oversupply of or reduced demand for apartments), the perception of the safety, convenience and attractiveness of the communities or neighborhoods in which our Properties are located, and the quality of local schools and other amenities. As of December 31, 2009, our Properties were approximately 85.61% occupied. If we are unable to attract and retain residents or if our residents are unable, due to an adverse change in the economic condition of a particular region or otherwise, to pay their rental obligations, our income and results of operations will be adversely affected. Our multifamily apartment buildings are subject to competition. Our Properties are located in developed areas that include other properties. We face and will face competition from other properties of the same type within the areas in which our apartment buildings are and will be located.The Properties also compete with other rental alternatives, such as condominiums, single and multifamily rental homes and owner occupied single and multifamily homes, in attracting residents. Competition from other properties and rental alternatives may affect our ability to attract and retain residents, to increase rental rates and to minimize expenses of operation. Virtually all of the leases for our apartment buildings are and will be short-term leases (generally, one year). In addition, increased competition for residents may require us to make capital improvements to apartment communities which we would not have otherwise planned to make. Any unbudgeted capital improvements we undertake may divert cash that would otherwise be available to us to support our operations. Ultimately, to the extent we are unable to renew leases or re-lease apartment units as leases expire, it would result in decreased cash flow from residents and harm our operating results. We face competition for the acquisition of apartment buildings, which may impede our ability to make future acquisitions or may increase the cost of acquisitions. We compete with many other entities engaged in real estate investment activities for acquisitions of apartment buildings, including institutional pension funds, REITs, and other owner-operators of apartments. These competitors may drive up the prices we have to pay to acquire interests in residential real estate properties we seek to acquire, or may succeed in acquiring those assets themselves. In addition, our potential acquisition targets may find our competitors to be more attractive suitors because they may have greater resources, may be willing to pay more or may have a more compatible operating philosophy. In particular, large REITs may enjoy significant competitive advantages that result from, among other things, a lower cost of capital, the ability to use their listed shares and UPREIT structure as currency for acquisition, and enhanced operating efficiencies. If we pay higher prices for properties, or are unable to acquire additional properties due to increased competition, our profitability will be reduced, and our income and results of operations will be adversely affected. The properties we own are currently concentrated in the Hartford, Connecticut area. All of the properties we currently own are located in the metropolitan Hartford area of Connecticut. Our performance, therefore, is linked to economic conditions and the market for available rental housing in this state. Although we intend to expand our business into other geographic areas, there is no guarantee we will be able to do so. Therefore, the decline in the market for apartment housing in Hartford, Connecticut would adversely affect our financial condition and results of operations. Our insurance may not be adequate to cover certain risks. There are certain types of risks, generally of a catastrophic nature, such as earthquakes, floods, windstorms, act of war and terrorist attacks, that may be uninsurable, or are not economically insurable, or are not fully covered by insurance. Moreover, certain risks, such as mold and environmental exposures, generally are not covered by our insurance. Should an uninsured loss or a loss in excess of insured limits occur, we could lose our equity in the affected property as well as the anticipated future cash flow from that property. Any such loss could have a material adverse effect on our business, financial condition and results of operations. Discovery of previously undetected environmentally hazardous conditions and physical defects may adversely affect our operating results. 10 Table of Contents Under various federal, state and local environmental laws, ordinances and regulations, a current or previous owner or operator of real property may be liable for the cost of removal or remediation of hazardous or toxic substances on such property. Such laws often impose liability whether or not the owner or operator knew of, or was responsible for, the presence of such hazardous or toxic substances. Environmental laws also may impose restrictions on the manner in which property may be used or business may be operated, and these restrictions may require expenditures. Environmental laws provide for sanctions in the event of noncompliance and may be enforced by governmental agencies or, in certain circumstances, by private parties. In connection with the acquisition and ownership of our Properties, we may be potentially liable for such costs. The cost of defending against claims of liability, of compliance with environmental regulatory requirements, or of remediating any contaminated property could materially adversely affect our business, assets or results of operations. In addition, although we engage third parties to conduct engineering assessments of properties we intend to acquire, we cannot assure you that these assessments will detect latent or patent physical defects affecting such properties or accurately reflect the cost to repair or improve the property. The unforeseen cost of repairing or improving a property could materially adversely affect our business, assets or results of operations. Cash flow from operations may be insufficient to meet our debt obligations. The vast majority of our assets are encumbered by mortgage debt. In December 2005, we borrowed an aggregate of $8,224,000 from Astoria Federal Mortgage Corp., in connection with the refinancing of our Properties, evidenced by eight notes payable. As of December 31, 2009, the aggregate amount of the notes was $7,762,926. We may borrow additional money to acquire interests in additional properties. There is a risk that the encumbered properties will not have sufficient cash flow from operations for payments of required principal and interest. Further, we may not be able to refinance these loans at an amount equal to the loan balance and the terms of any refinancing will not be as favorable as the terms of existing indebtedness. If we cannot meet our debt obligations on our secured loans, the lender could take the property, and we would lose both the asset and the income we were deriving from it, which would adversely affect our business and results of operations. Our management may not be successful in identifying suitable additional acquisitions that meet our criteria. Our management may not be successful in identifying additional suitable apartment properties that meet our acquisition criteria or consummating additional acquisitions on satisfactory terms. Except for the investments described in this annual report, you will have no opportunity to evaluate the terms of transactions or other economic or financial data concerning our investments. You must rely entirely on management's abilities. Failures in identifying or consummating acquisitions could reduce the number of acquisitions we complete, which could in turn harm our ability to achieve our investment objectives and our results of operations. Real estate investments are generally illiquid, and we may not be able to sell our properties when it is economically or strategically advantageous to do so. Because real estate investments are relatively illiquid, our ability to promptly sell one or more apartment buildings in our portfolio in response to changing economic, financial and investment conditions is limited. The real estate market is affected by many factors, such as general economic conditions, availability of financing, interest rates and other factors, including supply and demand, that are beyond our control. We cannot predict whether we will be able to sell any Property for the price or on the terms set by us, or whether any price or other terms offered by a prospective purchaser would be acceptable to us. We also cannot predict the length of time needed to find a willing purchaser and to close the sale of a community. We may be required to expend funds to correct defects or to make improvements before a community can be sold.We cannot assure you that we will have funds available to correct those defects or to make those improvements. The inability to sell our Properties when it is economically or strategically advantageous to do so would adversely affect our business. Litigation may result in unfavorable outcomes. 11 Table of Contents Like many real estate operators, we may be involved in lawsuits involving premises liability claims, housing discrimination claims and alleged violations of landlord-tenant laws, which may give rise to class action litigation or governmental investigations. Any material litigation not covered by insurance, such as a class action, could result in substantial costs being incurred, and, thereby, adversely affect our business, assets or results of operations. The costs of complying with laws and regulations could adversely affect our cash flow. Our Properties must comply with Title III of the Americans with Disabilities Act (the "ADA") to the extent that they are "public accommodations" or "commercial facilities" as defined in the ADA. The ADA does not consider apartment buildings to be public accommodations or commercial facilities, except for portions of such properties that are open to the public. In addition, the Fair Housing Amendments Act of 1988 (the "FHAA") requires apartment buildings first occupied after March 13, 1990, to be accessible to the handicapped. Other laws also require apartment buildings to be handicap accessible. Noncompliance with these laws could result in the imposition of fines or an award of damages to private litigants. If compliance with these laws involves substantial expenditures or must be made on an accelerated basis, our business could be adversely affected. Rising operating expenses could reduce our cash flow and funds available for operations. We bear all expenses incurred in our operations. If any property is not fully occupied, or if rents are being paid in an amount that is insufficient to cover operating expense, then we could be required to expend funds for that property's operating expenses. Our properties will be subject to increases in real estate and other tax rates, utility costs, operating expenses, insurance costs, repairs and maintenance and administrative expenses. In addition, our board of directors, in its discretion, may retain any portion of cash funds generated by operations for working capital. Therefore, rising operating expenses could adversely affect our business, assets or results of operations. Competition for skilled personnel could increase our labor costs. We compete with various other companies in attracting and retaining qualified and skilled personnel who are responsible for the day-to-day operations of our properties. Competitive pressures may require that we enhance our pay and benefits package to compete effectively for such personnel. We may not be able to offset such added costs by increasing the rates we charge our tenants. If there is an increase in these costs or if we fail to attract and retain qualified and skilled personnel, our business and operating results could be harmed. We depend on our key personnel. Our success depends to a significant degree upon the continued contribution of David Mladen, our former President and Chief Executive Officer, who is now working as a consultant to the company.While Gorica M. Adduci who grew up in the real estate business, has taken over as President, CEO, and director.There can be no assurance that the services of Mr. Mladen will continue to be available to us. In addition, we do not hold key-man life insurance on Mr. Malden. The loss of services of Mr. Mladen could have a material adverse effect on our business and operations. Securities and Exchange Commission v. Excellency Investment Realty Trust, Inc. and David D. Mladen, Case No. 308CV01583 filed in the United Stated District Court District of Connecticut on October 16, 2008.The case was filed by the SEC alleging that a market manipulation scheme in which Defendants Excellency Investment Realty Trust, Inc. and David D. Mladen, former our president, chief executive officer and majority shareholder, allegedly engaged in a number of transactions designed to artificially inflate the price of our common stock by making purchases and sales in the stock.After this case had been pending for a number of months, on July 14, 2009, a final judgment was filed in the US District Court of New Haven, CT.It was ordered that David D. Mladen is prohibited for five years following the date of the filing from acting as an officer or director of any issuer that has a class of securities registered pursuant to Section 12 of the Exchange Act.Additionally, Mr. Mladen was ordered to pay a disgorgement of $5,000, representing profits gained as a result of the conduct alleged in the original complaint, together with prejudgment interest of $254.Finally, Mr. Mladen was ordered to pay a civil penalty in the amount of $50,000. 12 Table of Contents David D. Mladen (“Mr. Mladen”), resigned his positions as of August 13, 2009. Mr. Mladen voluntarily resigned in his capacities in keeping with the agreement reached in settlement of the civil litigation previously initiated by the U.S. Securities and Exchange Commission against the Company and Mr. Mladen, individually. Mr. Mladen’s agreement,which is to not serve as an Officer or a Director for a period of five (5) years, was approved by the United States District Court, District of Connecticut in SEC v. Excellency Investment Realty Trust, Inc. and David D. Mladen, Case No. 3:08-cv-0158-JBA, by Final Judgment dated July 15, 2009, which becomes non-appealable on August 17, 2009.There is no disagreement between Mr. Mladen and the Company regarding his voluntary resignation announced in this Form 8-K, as settlement of the SEC litigation by consenting to the five year bar that was included in the Final Judgment was believed to be in the Company’s and Mr. Mladen’s best interest. Effective prior to the date and time of Mr. Mladen’s voluntary resignation as an Officer and Director of the Company, Gorica Adduci, who has worked in the real estate industry for quite some time, was appointed by the Directors of the Company as a replacement Director, President and the Interim Chief Executive Officer to replace those roles historically filled by Mr. Mladen until the next regularly scheduled meeting of shareholders where Directors stand for re-election. Our business will be harmed if we cannot adequately manage our properties or engage and retain the services of reputable and reliable managers for our Properties. Until June 30, 2006, our Properties were managed by White Knight Management, LLC ("White Knight"), a related party. We currently manage each of the Properties, however, we may desire to retain another management company to handle the day-to-day management of our Properties. A management company would be responsible for leasing, maintenance and other day-to-day management of the Properties. Because our revenues will largely be derived from rents, our financial condition will be dependent on our ability, or the ability of other third-party managers, that we may not control, to operate the Properties successfully. There can be no assurance that we will be able to retain experienced property managers to manage our properties. If our third-party managers are unable to operate the Properties successfully, our financial condition could be adversely affected. Risks Relating to Our Common Stock and Other Securities There is a limited market for our Common Stock. If a substantial and sustained market for our Common Stock does not develop, our stockholders' ability to sell their shares may be materially and adversely affected. Our Common Stock is tradable on the over-the-counter market and is quoted on the OTC Bulletin Board under the symbol "EIVR." However, there is only a limited public market for our shares, and, therefore, it will be difficult for you to sell your shares promptly. Many institutional and other investors refuse to invest in stocks that are traded at levels below the Nasdaq Small Cap Market.OTC Bulletin Board stocks are often lightly traded or not traded at all on any given day. We cannot predict whether a more active market for our Common Stock will develop in the future. In the absence of an active trading market: o investors may have difficulty buying and selling or obtaining market quotations; o market visibility for our Common Stock may be limited; and o a lack of visibility for our Common Stock may have a depressive effect on the market price for our Common Stock. Our current executive officer, director and major stockholder owns a significant percentage of our voting stock. As a result, he exercises significant control over our business affairs and policy. 13 Table of Contents As of the date hereof, David Mladen, our majority shareholder, beneficially owns approximately 93.4% of our voting stock. Therefore, Mr. Mladen is able to significantly influence all matters requiring approval by stockholders, including the election of directors and the approval of significant corporate transactions. This concentration of ownership may also have the effect of delaying, deterring or preventing a change in control and may make some transactions more difficult or impossible to complete without the support of Mr. Mladen. Shares issuable upon the conversion of shares of our convertible preferred stock could dilute stock holdings and adversely affect our stock price. As of the date hereof, there are 10,000 shares of our Series A Preferred Stock issued and outstanding, and held by David Mladen, our majority shareholder. Each share of our Series A Preferred Stock is convertible at any time, at the holder's option, into 143 shares of our Common Stock. The number of shares of Common Stock issued upon the conversion of these shares of Series A Preferred Stock will cause immediate and possibly substantial dilution to our stockholders. In addition, issuance of shares of our Common Stock pursuant to the conversion of shares of our Series A Preferred Stock could lead to subsequent sales of such shares in the public market, which could depress the market price of our stock by creating an excess in supply of shares for sale. Issuance of these shares and sale of these shares in the public market could also impair our ability to raise capital by selling equity securities. We have a significant amount of authorized but unissued preferred stock, which may affect the likelihood of a change of control in our Company. Our board of directors has the authority, without further action by the stockholders, to issue shares of our preferred stock on such terms and with such rights, preferences and designations as it may determine, in its sole discretion. Such terms may include restricting dividends on our Common Stock, dilution of the voting power of our Common Stock, or impairing the liquidation rights of the holders of our Common Stock. The board has already authorized classes of Series A Convertible Preferred Stock, Series B Voting Preferred Stock, and Series C Convertible Preferred Stock. Issuance of such preferred stock, depending on the rights, preferences and designations thereof, may have the effect of delaying, deterring or preventing a change in control. Our certificate of incorporation contains provisions that could discourage an acquisition or change of control of our Company. Our certificate of incorporation authorizes our board of directors to issue preferred stock without stockholder approval. Provisions of our certificate of incorporation, such as the provision allowing our board of directors to issue preferred stock with rights more favorable than our Common Stock, could make it more difficult for a third party to acquire control of us, even if that change of control might benefit our stockholders. Your interest in our Company may be diluted if we issue additional shares. Investors in our Company do not have preemptive rights to purchase additional shares of our Common stock, and, therefore, may experience dilution of their equity investment in our company in the event that we (i) sell additional shares of Common Stock in the future, (ii) sell securities that are convertible into shares of our Common Stock, (iii) issue shares in a private offering of securities to institutional investors, (iv) issue shares to the limited partners of our subsidiary limited partnerships in exchange for their limited partnership interests. Further, our board has the ability to issue shares of preferred stock with rights senior to those of our Common Stock, which could include superior dividend rights that could result in our common stockholders receiving no dividend distributions. 14 Table of Contents Our Common Stock may be deemed to be a "penny stock." As a result, trading of our shares may be subject to special requirements that could impede our stockholders' ability to resell their shares. Our Common Stock is a "penny stock," as that term is defined in Rule 3a51-1 of the Securities and Exchange Act of 1934, because it is selling at a price below five dollars per share. In the future, if we are unable to list our Common Stock on Nasdaq, or a national securities exchange, or the per share sale price is not at least $5.00, our Common Stock may continue to be deemed to be a "penny stock."Penny stocks are stocks: o with a price of less than five dollars per share; o that are not traded on a recognized national exchange; o whose prices are not quoted on the Nasdaq automated quotation system; or o of issuers with net tangible assets less than (i) $2,000,000 if the issuer has been in continuous operation for at least three years; or (ii) $5,000,000 if in continuous operation for less than three years; or (iii) of issuers with average revenues of less than $6,000,000 for the last three years. Section 15(g) of the Exchange Act, and Rule 15g-2 of the Securities and Exchange Act of 1934, require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor's account. Moreover, Rule 15g-9 of the Securities and Exchange Act of 1934 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer: o to obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; o to determine reasonably, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; o to provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and o to receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor's financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for holders of our Common Stock to resell their shares to third parties or to otherwise dispose of them. 15 Table of Contents Item 1B. Unresolved Staff Comments None. Item 2. Properties (unaudited) General As of December 31, 2009, we owned eight (8) residential real estate properties consisting of 271 units. The table below lists the location of our properties, the number and type of units in each property, the range of rents, and the vacancies of these properties as of December 31, 2009. Name of Property Units EFF 1bd 1.5bd 2bd 3bd Average cost per unit # Vacant Occupancy % 252 Laurel St 18 3 $ - % Hartford,06105 15 $
